DECISION AND JUDGMENT ENTRY
{¶ 1} This is an appeal from the judgment of the Lucas County Court of Common Pleas which granted the motion for summary judgment in favor of B  L Freight. For the reasons stated below, this court affirms the trial court's grant of summary judgment.
 {¶ 2} Patricia A. Smith worked for B  L and delivered packages out of B  L-owned delivery vans. On January 15, 1999, Smith was riding in one of those vans when it was struck from behind by William Cappadora. A package slid forward and struck Smith's seat.
 {¶ 3} Smith sued both Cappadora, alleging negligence, and B 
L, alleging employer intentional tort. Cappadora was voluntarily dismissed and the trial court granted summary judgment for B  L regarding the employer intentional tort claim.
 {¶ 4} Smith has since died of unrelated causes. Nancy Boes, Administrator of Smith's estate, appeals the grant of summary judgment assigning the following error:
 {¶ 5} "The trial court erred in granting summary judgment to defendant-appellee B  L Freight, Inc."
 {¶ 6} Upon thorough review of the record, applicable law, and the decision of the trial court, we find that the trial court correctly considered the pertinent facts and issues in dispute, correctly applied the law to the facts, and rendered judgment accordingly. We therefore adopt the well-reasoned decision of the trial court as our own. (See Boes v. Cappadora (Dec. 6, 2002), Lucas C.P. No. CI01-1087, pages 4-9, attached hereto as Appendix A.).
 {¶ 7} The sole assignment of error is found not well-taken. On consideration whereof, the court finds substantial justice has been done the party complaining and the judgment of the Lucas County Court of Common Pleas is affirmed. The estate of Patricia A. Smith is ordered to pay the costs of this appeal, pursuant to App.R. 24.
Judgment affirmed.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27. See, also, 6th Dist.Loc.App.R. 4, amended 1/1/98.
Handwork, P.J., Knepper, J., Lanzinger, J., Concur.